Citation Nr: 1404230	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's representative requested that the issue on appeal be expanded to include consideration of entitlement to special monthly compensation by reason of being housebound.  At this time, the Veteran does not have a service-connected disability rated as 100 percent disabling.  However, to ensure due process, the Board has recharacterized the issue on appeal. 

In the informal hearing presentation, the Veteran's representative stated that the record disclosed unadjudicated claims for increased ratings and claims for secondary service connection for a cardiovascular disability due to PTSD and alcohol abuse due to PTSD.  The record does not reflect any communication, formal or informal, requesting service connection for a cardiovascular disability or service connection for alcohol abuse.  In a July 2008 statement, the Veteran requested aid and attendance and stated that he wanted an increased evaluation because his service-connected disability worsened.  He did not refer to any particular service-connected disability.  However, as the Veteran's representative has initiated such claims in the informal hearing presentation, the claims for increased ratings for bilateral hearing loss, PTSD, tinnitus, and malaria, and the claims for service connection for a cardiovascular disability due to PTSD and alcohol abuse due to PTSD are REFERRED to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
The Veteran seeks entitlement to special monthly compensation based on the need for regular aid and attendance.  Generally, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R § 3.350(b) (2013).  

At present, service connection is in effect for bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; posttraumatic stress disorder, rated as 10 percent disabling, and malaria, rated as 0 percent disabling.  The September 2011 rating decision and Statement of the Case reflect that the RO appears to have denied the claim, in part, because the Veteran is not 100 percent rated for any one of his service-connected disabilities.  As a matter of law, the mere fact that the Veteran is not currently 100 percent rated for any one of his service-connected disabilities is not dispositive of the claim.  There are many different types of special monthly compensation.  Under 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i), special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and is permanently housebound by reason of service-connected disability or disabilities.  Under 38 U.S.C.A. § 1114(l), a different rate of special monthly compensation is payable when a service-connected disability renders a veteran permanently bedridden or so helpless as to be in need of regular aid and attendance.  A 100 percent rating is not required.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).  

The Veteran submitted a medical statement from his private physician.  Dr. S.G. stated that the Veteran was not able to walk unaided due to his stroke and he was unable to use his right side adequately.  He needed assistance in bathing and tending to other hygiene needs and he was not able to control his bowels or urination.  He was not confined to his bed, was able to sit up, and was not blind.  He was able to travel with respect to trips that were less than one hour.  He was not able to dress himself due to his stroke.  He did not have the ability to manage his funds due to poor memory and hearing loss.  He was not able to leave home without assistance.  Dr. S.G. explained that the Veteran required nursing home care and his son provided care twenty four hours per day and seven days per week.  Dr. S.G. appeared to relate the Veteran's difficulties to his stroke and other nonservice-connected disabilities.  However, Dr. S.G. also indicated that the Veteran's deafness was pertinent to show his need for aid and assistance.  As noted above, the Veteran is service-connected for bilateral hearing loss.  Another prior examination dated in June 2008 indicated that the Veteran did not require regular aid and attendance as a result of his service-connected disabilities.  As a result of the unclear evidence of record, the Board finds that the Veteran must be provided a VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for special monthly compensation based on the need for regular aid and attendance.  All pertinent symptomatology must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner.  The examiner must address the following:  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities render him so helpless as to require the aid and attendance of another person on a regular basis or render him permanently bedridden.  

With respect to the above, the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  There need not be a constant need.  

A complete rationale must be provided for any opinion reached. 

2.  After undertaking the above development, the RO/AMC should readjudicate the Veteran's claim on appeal, to include whether the Veteran is entitled to special monthly compensation by reason of being housebound.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative.  He should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



